DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claim 8, line 9: “said extension rod external thread” should be -- said first extension rod external thread -- in order to be consistent with terminology as recited in claim 8, line 4.
Claim 9, line 13: “said third coupling” should be -- said third coupling end -- in order to be consistent with terminology as recited in claim 8, line 7.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAVIS (GB 191102474)
Regarding independent claim 1, DAVIS discloses a modular rod assembly comprising a connection rod (2, 10, Fig.2) having a first coupling end (5, Fig.2), a first extension rod (1, 11, Fig.2) having a second coupling end (7, Fig.2) removably connected to said first coupling end of 

Regarding dependent claim 2, DAVIS further discloses wherein said first and second coupling ends (5, 7, Fig.2) are inserted one into the other (Fig.1), and said at least one tubular fastener (4, Fig.1) is movably disposed around said first extension rod and is operable to move to said first and second coupling ends (as seen in Figs.1-2, the tubular fastener 4 is movable along a portion 6 of the first extension rod 1, 11 to move to the first and second coupling ends 5, 7).

Regarding dependent claim 3, DAVIS further discloses wherein said first coupling end (5, Fig.2) of said connection rod (2, 10, Fig.2) has a connection rod external thread (as seen in Fig.2, the first coupling end 5 has external threads 3), said at least one tubular fastener (4, Fig.2) having a fastener internal thread (as seen in Figs.1-2, the tubular fastener 4 has internal threads) threadedly connected to said connection rod external thread (as seen in Figs.1-2, the threads of the first coupling end 5 and the tubular fastener 4 are connected to each other).

Regarding dependent claim 4, DAVIS further discloses wherein said second coupling end (7, Fig.2) of said first extension rod (1, 11, Fig.2) has a first annular flange (9, Figs.1-2) that is clamped by said first coupling end of said connection rod and said at least one tubular fastener (Fig.1).

Regarding dependent claim 5, DAVIS further discloses wherein said tubular fastener has a tubular portion (as seen in Figs.1-2, the “tubular portion” was considered to be the thread portion of the tubular fastener 4 engaging with the first coupling end 5) and a loop-shaped end plate portion (as seen in Figs.1-2, the “loop-shaped end plate portion” was considered to be the portion of the tubular fastener 4 engaging with the first angular flange 9) transversely connected to said tubular portion, said tubular portion having an inner surrounding surface that is formed with said fastener internal thread, said loop-shaped end plate portion protruding inwardly from a top end of said inner surrounding surface, said first annular flange being clamped by said first coupling end of said connection rod and said loop-shaped end plate portion (as seen in Figs.1-2, the first annular flange 9 is clamped between the first coupling end 5 and the loop-shaped end plate portion of the tubular fastener 4).

Regarding dependent claim 6, DAVIS further discloses wherein said first extension rod (1, 11, Fig.2) further has a first rod body (6, Fig.2), said second coupling end (7, Fig.2) of said first extension rod further having a first insertion portion (7, Fig.2) extending downwardly from a bottom end of said first rod body, said first annular flange (9, Figs.1-2) of said second coupling end extending radially and outwardly from said first insertion portion (as seen in Figs.1-2, the first annular flange 9 extends outwardly from the first insertion portion 7), said first coupling end 

Regarding dependent claim 7, DAVIS further discloses wherein said first extension rod (1, 11, Fig.2) further has a first rod body (6, Fig.1), said second coupling end (7, Fig.2) of said first extension rod further having a first insertion portion (7, Fig.2) extending downwardly from a bottom end of said first rod body, said first coupling end (5, Fig.2) of said connection rod (2, 10, Fig.2) having a hole into which said first insertion portion is inserted (as seen in Fig.1, the first coupling end 5 has a hole for receiving the first insertion portion 7).

Regarding independent claim 12, DAVIS discloses modular rod assembly comprising a connection rod (2, 10, Fig.2) having a first coupling end (5, Fig.2), a first extension rod (1,11, 

Regarding dependent claim 13, DAVIS further discloses wherein said first coupling end (5, Fig.2) has a connection rod external thread (as seen in Fig.2, the first coupling end 5 has external threads 3), said tubular fastener (4, Fig.2) having a fastener internal thread (as seen in Figs.1-2, the tubular fastener 4 has internal threads), said second coupling end having a first annular flange (9, Figs.1-2), said tubular fastener being sleeved around said first annular flange and said connection rod external thread (as seen in Fig.1, the tubular fastener 4 sleeves around the first annular flange 9 and the external threads 3 of the first coupling end 5), said fastener internal thread engaging said connection rod external thread (as seen in Figs.1-2, the threads of the first coupling end 5 and the tubular fastener 4 are connected to each other), said first annular flange being clamped between said connection rod external thread and said tubular fastener (as seen in Figs.1-2, the first annular flange 9 is clamped between the external threads 3 of the first coupling end 5 and the tubular fastener 4).

Regarding dependent claim 14, DAVIS further discloses wherein said tubular fastener has a tubular portion (as seen in Figs.1-2, the “tubular portion” was considered to be the thread portion of the tubular fastener 4 engaging with the first coupling end 5) and a loop-shaped end plate portion (as seen in Figs.1-2, the “loop-shaped end plate portion” was considered to be the portion of the tubular fastener 4 engaging with the first angular flange 9) transversely connected to said tubular portion, said tubular portion having an inner surrounding surface that is formed with said fastener internal thread, said loop-shaped end plate portion protruding inwardly from a top end of said inner surrounding surface, said first annular flange being clamped between said connection rod external thread and said end plate portion  (as seen in Figs.1-2, the first annular flange 9 is clamped between the external threads 3 of the first coupling end 5 and the loop-shaped end plate portion of the tubular fastener 4).

Regarding independent claim 15, DAVIS further discloses wherein said inner surrounding surface of said tubular fastener (4, Fig.1) has a non-threaded region between said loop-shaped end plate portion and said fastener internal thread to receive said first annular flange (as seen in Fig.1, the top region of the tubular fastener 4 engaging the first angular flange 9 was considered to be non-threaded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (GB 191102474), and in view of SLEPEKIS (US 5,735,657) and WU (EP 1522743).
Regarding dependent claim 8, DAVIS fails to disclose a second extension rod and a sleeve member, said first rod body of said first extension rod having a first extension rod external thread opposite to said second coupling end of said first extension rod, said second extension rod having a third coupling end, said sleeve member having a sleeve member internal thread threadedly connectable to said extension rod external thread, and a sleeve member external thread, said at least one tubular fastener having two tubular fasteners, one of said tubular fasteners being disposed around said second coupling end and engaging said first coupling end, the other one of said tubular fasteners being sleeved around said third coupling end and said sleeve member such that said sleeve member external thread is engaged with said fastener internal thread, said third coupling end being clamped between said other one of said tubular fasteners and said sleeve member.
However, SLEPEKIS discloses a rod (43, Fig.10) having a first extension rod external thread (44, Fig.10), and a sleeve member (20C, Figs.6 and 10) having a sleeve member internal thread (26, Fig.6) threadedly connectable to the rod.
However, WU discloses a connection rod (14, Fig.6), a first extension rod (12, Fig.6), a second extension rod (11, Fig.6), a first fastener (20, Fig.6) connecting the connection rod and first extension rod, and a second fastener (20, Fig.6) connecting the first extension rod and the second extension rod.
Therefore, in view of SLEPEKIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate external threads and internal threads as taught by SLEPEKIS to the first extension rod and the sleeve member of 
Therefore, in view of WU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fasteners as taught by WU to the fasteners of DAVIS modified by SLEPEKIS in order to connect multiple structural pieces together.
Furthermore, Figs.1-2 of DAVIS shows the details of a fastener. One of ordinary skill in the art would have recognized that the fastener of DAVIS can be applicable to other applications such as connecting multiple structural pieces. WU was used to show that multiple structural pieces can be connected together by at least two fasteners. By duplicating the fasteners of DAVIS, DAVID was considered to disclose at least two fasteners, where the first fastener is directed to the previous claims (e.g. Fig.8 of the applicant’s drawings) and the second fastener is directed to claim 8 (e.g. Fig.10 of the applicant’s drawings). As a result, the same Figs.1-2 of DAVIS was considered to show both [1] the connection rod 2, 10 and the first extension rod 1, 11, and [2] the first extension rod 2, sleeve member 10, and the second extension rod 1, 11. 
In the second [2] case, DAVIS further discloses a second extension rod (1, 11, Fig.2) and a sleeve member (10, Fig.1), said second extension rod having a third coupling end (7, Fig.2), said sleeve member having a sleeve member external thread (3, Fig.2), two tubular fasteners, one of said tubular fasteners being disposed around said second coupling end and engaging said first coupling end (see claim 1), the other one of said tubular fasteners being sleeved around said third coupling end and said sleeve member (as seen in Fig.1, the tubular fastener 4 sleeves around the third coupling end 7 and the sleeve member 10) such that said sleeve member external thread is engaged with said fastener internal thread (as seen in Figs.1-2, the external threads 3 of the 

Regarding dependent claim 9, DAVIS modified by SLEPEKIS and WU as discussed above for claim 8 further discloses wherein said second extension rod further has a second rod body (as seen in Fig.1 of DAVIS, the second extension rod 1, 11 has a second rod body 6), said third coupling end of said second extension rod having a second insertion portion (7, Fig.5 of DAVIS) extending downwardly from a bottom end of said second rod body, and a second annular flange that extends radially and outwardly from said second insertion portion (as seen in Figs.1-2 of DAVIS, the second annular flange 9 extends outwardly from the second insertion portion 7), said sleeve member further having a reception hole into which said second insertion portion is inserted (as seen in Fig.1 of DAVIS, the sleeve member 10 has a reception hole for receiving the second insertion portion 7), said loop-shaped end plate portion of said other one of said tubular fasteners and said sleeve member cooperatively clamping said second annular flange (as seen in Fig.1 of DAVIS, the tubular fastener 4 and the sleeve member 10 clamps the second angular flange 9), said third coupling end of said second extension rod and said sleeve member being received in said enlarged hole of said other one of said tubular fasteners (as seen in Fig.1 of DAVIS, the enlarged hole of the tubular fastener 4 receives the third coupling end 7 and the sleeve member 10), said second rod body extending through said narrowed hole of said other one of said tubular fasteners (as seen in Fig.1 of DAVIS, the second rod body 6 extends through the narrowed hole of the tubular fastener 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (GB 191102474), and in view of CHELCHOWSKI (US 7,455,328). 
Regarding dependent claim 10, DAVIS fails to disclose wherein said at least one tubular fastener has an outer circumferential surface formed with two diametrically opposite notches, and two flat facets that are respectively formed in said notches and that are parallel with each other.
However, CHELCHOWSKI discloses a tubular fastener (14, Fig.1) has an outer circumferential surface formed with two diametrically opposite notches (as seen in Fig.1, the “notches” were considered to be the cut-out between the ribs 44), and two flat facets that are respectively formed in said notches and that are parallel with each other (as seen in Fig.1, the “two flat facets” were considered to be the facets formed in the notches).
Therefore, in view of CHELCHOWSKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate notches and flat facets as taught by CHELCHOWSKI to the tubular fastener of DAVIS in order to provide a gripping surface.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (GB 191102474), and in view of HAHN (US 3,516,697).
Regarding dependent claim 11, DAVIS fails to disclose wherein said tubular fastener has an outer peripheral surface formed with a rough texture.

Therefore, in view of HAHN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rough texture as taught by HAHN to the tubular fastener of DAVIS in order to provide a gripping surface.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (GB 191102474), and in view of SLEPEKIS (US 5,735,657).
Regarding dependent claim 16, DAVIS further disclose a sleeve member (10, Fig.1), and a sleeve member external thread (3, Figs.1-2), said sleeve member forming said first coupling end (5, Fig.2) and said sleeve member external thread forming said connection rod external thread.
DAVIS fails to disclose wherein said connection rod further has a connection rod main body formed with a main body external thread, and the sleeve member that has a sleeve member internal thread threadedly connectable to said main body external thread.
However, SLEPEKIS discloses a rod (43, Fig.10) has a connection rod main body (43, Fig.10) formed with a main body external thread (44, Fig.10), and a sleeve member (20C, Figs.6 and 10) that has a sleeve member internal thread (26, Fig.6) threadedly connectable to the main body external thread.
Therefore, in view of SLEPEKIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate external threads and internal threads as taught by SLEPEKIS to the connection rod and the sleeve member of . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAAK (US 2013/0322097), and in view of DAVIS (GB 191102474).
Regarding independent claim 17, SCHAAK discloses a lighting assembly comprising a light stand (200, Fig.1), and a light module (500, Fig.1) including a lighting unit (Fig.6) and a modular rod assembly (310, Fig.1) connecting said lighting unit to said light stand, said modular rod assembly including a connection rod (315, Fig.3), a first extension rod (310, Fig.3) connected to said connection rod, said connection rod having a first coupling end (319, Fig.3), said first extension rod having a second coupling end (317, Fig.3).
SCHAAK fails to disclose a tubular fastener, and said tubular fastener being movably disposed around said first extension rod and being operable to move toward and sleeve around said first and second coupling ends such that said tubular fastener is engaged with said first coupling end and that said second coupling end is clamped between said first coupling end and said tubular fastener.
However, DAVIS discloses a tubular fastener (4, Fig.2) being movably disposed around a first extension rod (1, 11, Fig.2) and being operable to move toward and sleeve around first and second coupling ends (5, 7, Fig.2) such that the tubular fastener is engaged with the first coupling end (as seen in Fig.1, the tubular fastener 4 is engaged with the first coupling end 5) and the second coupling end is clamped between the first coupling end and the tubular fastener (as seen in Fig.1, the second coupling end 7 is clamped between the first coupling end 5 and the tubular fastener 4).


Regarding dependent claim 18, SCHAAK modified by DAVIS as discussed above for claim 17 fails to discloses wherein said first coupling end has a connection rod external thread, said tubular fastener having a fastener internal thread, said second coupling end being inserted into said first coupling end and having a first annular flange, said tubular fastener is sleeved around said first annular flange and said connection rod external thread, said fastener internal thread engaging said connection rod external thread, said first annular flange being clamped between said connection rod external thread and said tubular fastener.
However, DAVIS further discloses the first coupling end (5, Fig.2) has a connection rod external thread (3 Fig.2), the tubular fastener (4, Fig.2) having a fastener internal thread, the second coupling end (7, Fig.2) being inserted into the first coupling end (as seen in Figs.1-2, the first and second coupling ends 5, 7 are inserted into each other) and having a first annular flange (9, Fig.1), the tubular fastener is sleeved around said first annular flange and the connection rod external thread (as seen in Fig.1, the tubular fastener 4 sleeves around the first angular flange 9 and the external threads 3 of the first coupling end 5), said fastener internal thread engaging said connection rod external thread, said first annular flange being clamped between said connection rod external thread and said tubular fastener (as seen in Figs.1-2, the first annual flange 9 is clamped between the external threads 3 of the first coupling end 5 and the tubular fastener 4).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 2017/0081853), Morrow (US 2016/0376851), Richter (US 2007/0254537), Burrows (US 7,704,158), and Break (US 4,784,554) discloses rods and a fastener.

Examiner’s Comment









Since independent claims 1 and 12 do not include the limitations of the lighting assembly, additional prior art areas are applicable to the claims. For example: Curtain rods, mechanical pipes, fluid pipes, golf clubs, umbrella rod supports, sign posts, fishing poles, constructional building rod support reinforcements, or any general rod applications are applicable to meet the limitations of the fastener itself. According to the prior art, the fastener itself is known. As a result, the applicant is suggested to include the combination of the details of the lighting assembly and the details of the fastener/rod. For example: The independent claims can include critical details of the first fastener between the connection rod and first extension rod (e.g. claim 1-7), critical details of the second fastener between the first extension rod and the second extension rod (e.g. claims 8-9), and additional details of the lighting assembly (e.g. claim 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875